PER CURIAM.
Appellant was sentenced outside the guidelines range and argues that the reasons given for departure were invalid. We agree, vacate the sentence imposed, and reverse and remand for sentencing within the guidelines.
The order of trial court setting forth the reasons for departure stated the recommended sentence was “insufficient to properly rehabilitate the defendant, protect society, and provide restitution_” The protection of society is not a valid reason for departure. Mitchell v. State, 507 So.2d 686 (Fla. 1st DCA 1987). The need for rehabilitation is also an invalid basis for departure. Matthews v. State, 502 So.2d 63 (Fla. 1st DCA 1987). While the trial court may order restitution, it is in addition to any punishment and is not considered in the sentencing guidelines. Section 775.089, Florida Statutes.
Pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure, the sentence is vacated and this cause reversed and remanded for sentencing within the guidelines.
ERVIN, SMITH and NIMMONS, JJ., concur.